Citation Nr: 0930277	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-20 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1966 to January 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision mailed in April 2007 of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied 
entitlement to individual unemployability.

The Board notes that on both the March 2007 notice of 
disagreement and an August 2007 VA Form 9 the Veteran's 
counsel raised an issue of show[ing] of good cause.  The 
Board has reviewed the claims file.  Assuming this issue 
refers to the Veteran's failure to appear for a March 2007 
scheduled VA examination and the RO's discussion of the 
consequences of that failure to appear in the June 2007 
statement of the case, the Board notes that the request to 
reschedule eventually arrived at the RO, which did ultimately 
reschedule the Veteran for VA examination in May 2007.  The 
results of this examination were reflected in the August 2007 
supplemental statement of the case.  The Board considers the 
matter resolved.   


FINDINGS OF FACT

1.  The Veteran's service-connected idiopathic 
thrombocytopenic purpura, cured by splenectomy, is evaluated 
as 30 percent disabling; and his thrombophlebitis, right 
lower extremity, varicose veins, right leg, is evaluated as 
20 percent disabling.  The combined rating is 40 percent.

2.  The medical and other evidence of record does not show 
that the Veteran's service-connected disabilities alone 
render him unable to secure or follow a substantially gainful 
occupation. 





CONCLUSION OF LAW

The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is unable to secure gainful 
employment due to his service-connected disabilities.  As 
stated on the title page, this is the sole issue before the 
Board.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or, if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The Veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not his age or to any impairment caused 
by non-service-connected disabilities. (emphasis added)  38 
C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether a Veteran is entitled to a total 
disability rating based upon individual unemployability, the 
Veteran's non-service-connected disabilities and his 
advancing age are not for consideration.  See 38 C.F.R. § 
3.341(a) (2008); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task is to determine whether there are 
circumstances apart from the non-service-connected conditions 
and advancing age which would justify a total disability 
rating based on unemployability.  In other words, the Board 
must determine if there are circumstances, apart from non-
service-connected disabilities, that place this Veteran in a 
different position than other veterans.  See 38 C.F.R. § 
4.16(a) (2008).  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1995).  The central inquiry is, "Whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).

In this case, service connection is in effect for the 
following disabilities: idiopathic thrombocytopenic purpura, 
cured by splenectomy, evaluated as 30 percent disabling; and 
thrombophlebitis, right lower extremity, varicose veins, 
right leg, evaluated as 20 percent disabling.  The combined 
rating is 40 percent.  Therefore, because the Veteran does 
not have one service-connected disability rated as at least 
60 percent or two or more disabilities with a combined rating 
of a least 70 percent, the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) 
are not met.

Since the Veteran fails to meet the percentage standards as 
set forth in 38 C.F.R. § 4.16(a), the Board must consider 
whether there is evidence to warrant referral for 
consideration of a TDIU on an extra-schedular basis, pursuant 
to 38 C.F.R. § 4.16(b).  The Veteran's service connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors bearing on the issue must 
be addressed.  38 C.F.R. § 4.16(b) (2008).

For the Veteran to prevail on a claim for TDIU on an extra-
schedular basis, the record must reflect some factor that 
takes the case outside the norm.  The sole fact that a 
Veteran is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his or her employment and educational 
history. (emphasis added).  38 C.F.R. §4.16(b) (2008).  The 
Board does not have the authority to assign an extraschedular 
total disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but it may not be given to his age or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2008).

After careful review of the record, the Board finds that the 
evidence does not support a finding that referral of the case 
to the Director, Compensation and Pension Service for extra-
schedular consideration is warranted. 

The Board acknowledges that the Veteran took an early, 
disability retirement from his job as a rural mail carrier 
due to his (non-service connected) medical disorders, 
specifically his right knee replacement, deteriorated left 
hip, and deteriorated left knee.  See January 2007 letter, 
Office of Personnel Management (OPM).  In addition, the Board 
has reviewed the private medical records in the record 
regarding the Veteran's various medical disorders and their 
treatment.  The Board notes the evidence simply does not show 
he is unable to obtain substantially gainful employment 
solely due to his service-connected disabilities.  Rather, 
his unemployability is due to his nonservice connected 
disabilities and other unrelated factors.  See also VA and 
non-VA treatment reports 2007-2009 referencing coronary 
artery disease with hypertension, severe osteoarthritis, a 
depressive disorder, renal insufficiency, and obesity.

In March 2007, the Social Security Administration determined 
the Veteran's disability began the previous December.  The 
primary cause was a total left hip replacement, total right 
knee replacement, and severe arthritis in the left knee.  The 
secondary causes were chronic kidney disease and the history 
of having had a coronary bypass graft.  In this regard, the 
Board points out that decisions of the Social Security 
Administration (SSA) regarding unemployability, while 
relevant, are not controlling with respect to VA 
determinations.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).

Within the documents compiled by the Social Security 
Administration for its determination was a Vocational 
Decision Worksheet.  This document indicated the Veteran 
completed 12th grade and his past-work was considered semi-
skilled labor.  In the Disability Report, the Veteran 
indicated he had worked steadily from 1980 until he retired 
in December 2006.  As the Veteran has been entitled to 
service connection for the idiopathic thrombocytopenic 
purpura from January 1969 and entitled to service connection 
for thrombophelbitis from June 1972, it is apparent that 
these service connected disabilities did not prohibit him 
from being gainfully employed.  

Upon review of his private treatment records, the Board notes 
a May 2007 history and physical examination report prepared 
by his longtime private physician Dr. T., in anticipation of 
the Veteran's total left knee replacement surgery.  In this 
record the Veteran's status post splenectomy secondary to 
1968 idiopathic thrombocytopenia purpura is included in his 
history; however in the physician's comments for the 
Veteran's present illness, the physician observed the Veteran 
was completely disabled due to his significant 
osteoarthritis.  

The Veteran was provided a VA arteries and veins examination 
in May 2007 to determine whether his service-connected 
disabilities warranted higher evaluations.     While the 
Veteran complained of aching in and around the varicose 
veins, he reported no hospitalizations or surgeries to remove 
the varicosities and the Veteran did not take pain medication 
specifically for this condition.  He did wear compression 
stockings.  Upon physical examination of the Veteran, the 
examiner noted there had been no significant change in the 
Veteran's right lower extremity thrombophlebitis, varicose 
veins, since his last VA examination (February 2002).  Upon 
objective examination for the idiopathic thrombocytopenic 
purpura, the examiner noted the 1961 surgery and observed 
there was no evidence of active ITTP (idiopathic 
thrombocytopenic thrombotic purpura).  The examiner 
considered the condition to have improved since its onset and 
to be in remission as of the examination.  However, the 
examiner did not opine whether the Veteran was unable to 
obtain or maintain substantially gainful employment due to 
his service-connected disabilities. 

The Board finds that there is no evidence regarding the 
Veteran's situation which would warrant referral of this case 
for extra-schedular consideration.  In making this 
determination, the Board is not refuting the Veteran's noted 
physical limitations or his own contentions that his service-
connected disabilities affect his ability to work.  The Board 
does not doubt the Veteran believes he is unable to work 
because of his service-connected disabilities.  However, the 
Veteran is not competent to state that the he is unemployable 
due to his service-connected disabilities.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 92 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997)("a layperson is generally not 
capable of opining on matters requiring medical knowledge"); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board is cognizant of the Veteran's honorable service.  
However, the Board is bound in its decisions, by the 
regulations of the Department, instructions of the Secretary, 
and precedent opinions of the General Counsel of the VA.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2008).  The 
Veteran's two service connected disabilities have a combined 
rating of 40 percent; therefore the Veteran has not met the 
statutory criteria for entitlement to TDIU.  Further, there 
has been no evidence submitted regarding the Veteran's 
situation which would warrant referral of this case for 
extra-schedular consideration.  The claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability must be denied.  The 
Board considered the applicability of the "benefit of the 
doubt" doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b).  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in February 2007, before the 
initial original adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate claim for TDIU, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also asked to inform VA of any additional information or 
evidence that VA should have, and was asked to submit 
evidence in support of his claim to the RO.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The February 2007 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection. Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for TDIU, and the duty to 
assist requirements have been satisfied.  All available 
service treatment records were obtained.  There is no 
identified relevant evidence that has not been accounted 
for.  The Veteran was afforded a VA examination in May 2007 
to determine whether there was an increase in the severity of 
the Veteran's service-connected disabilities.  While the 
examiner did not opine as to whether the Veteran's service-
connected disabilities rendered him unemployable, no such 
opinion is needed.  There is no competent evidence of record 
suggesting that the Veteran's service-connected disabilities, 
alone, render him unemployable.  Rather, the competent 
evidence attributes his unemployability to various 
nonservice-connected disorders.  No additional action in this 
regard is needed.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


